                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 LYONS & CLARK, INC.,
                            Plaintiff,
 vs.                                          Case No. 17-CV-626-TCK-FHM
 MICHAEL ARMAND HAMMER,
                            Defendant.

                                 OPINION AND ORDER

       Defendant’s Motion for Protective Order, [Dkt. 22], is before the undersigned United

States Magistrate Judge for decision. The matter has been fully briefed. [Dkt. 24, 25].

       Defendant seeks an order specifying that his deposition noticed for March 15, 2019,

be delayed pending the resolution of the pending Motion to Dismiss, or in the Alternative

to Stay Case. The undersigned finds that the Motion for Protective Order should be and

is hereby granted. On January 10, 2018, Judge Kern entered a minute order that the Court

found good cause for delay in issuing a scheduling order in this case, as the motion for

stay should be resolved first. [Dkt. 18]. The motion for stay has not been resolved and no

scheduling order has been issued. In view of Judge Kern’s order and the pendency of

the state court proceedings, the undersigned finds that it is prudent to issue the

protective order and delay discovery until such time that a scheduling order is issued.

       Defendant’s Motion for Protective Order, [Dkt. 22], is GRANTED.

       SO ORDERED this 14th day of March, 2019.
